DETAILED ACTION
	This Office action is responsive to communication received 08/12/2021 – application papers received, including Power of Attorney; 09/13/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
	Applicant’s attention is directed to the listing of related parent files, as set forth on the Application Filing Receipt, mailed 08/25/2021.  The listing of related parent files will not be repeated here, for brevity. 
   Information Disclosure Statement
The 25-page IDS, received 09/13/2021, contains three citations, wherein the significance of these references with respect to the claimed invention is not understood.  The references include:
Cite No.    Patent Number     Name of Patentee	Title
24	     6568248		Guieze et al		Method And Apparatus for Therm…
59             7658666		Sung			Superhard Cutters and Associated…
164	     D636893		Nicholls et al.		Diagnostic Instrument		
These references noted above have been “considered” only to the extent that the information provided on the IDS matches the information in the PTO records insofar as the Patent Number or Publication Number, Issue Date or Publication Date and Patentee or Inventor.

Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 5,467,983, cited by applicant) in view of Igarashi (USPN 5,407,202). 
As to claim 1, reference is made to annotated versions of FIGS. 2 and 4, below, wherein Chen shows a golf club head comprising a body portion comprising a front portion, a rear portion, a toe portion, a heel portion, a top portion, a bottom portion, a skirt portion, and an interior cavity formed within the body portion, wherein the front portion comprises a front pocket having an interior surface and a perimeter portion.  Chen also shows a face portion in the front pocket.  Here, plate element (35) may clearly serve as the claimed “face portion”, as plate (35) clearly includes a front surface, a rear surface, and a perimeter surface extending from the front surface to the rear surface, the perimeter surface of the face portion being joined to the perimeter surface of the front pocket to enclose the front pocket and cover the first opening and the second opening (i.e., see FIGS. 5 and 7).  

    PNG
    media_image2.png
    574
    1463
    media_image2.png
    Greyscale

Chen, while further showing first and second openings in the front portion, does not explicitly show the claimed combination of the first and second openings together with a horizontal interior wall extending in a heel-to-toe direction, the horizontal interior wall separating the first opening from the second opening and configured to reinforce the front portion.  Instead, Chen shows a vertical interior wall extending in a top portion-to-bottom portion direction.  Igarashi is cited for showing the commonness of providing a rear portion of the striking face with a wall (i.e., a brace or bar or reinforcement arrangement) which extends in a horizontal direction from heel-to-toe.  Note the orientation of horizontal interior wall (60) in FIGS. 1-4 in Igarashi, wherein the wall (60) is situated between a first opening (66) and a second opening (68) on a front portion that sits within a recessed portion of the club head body.  The strut (60) helps to strengthen the faceplate (54) against excessive deformation upon impact with a golf ball (i.e., col. 3, lines 39-41).  Note that FIG. 10 in Igarashi shows an arrangement in which a vertical reinforcing strut (120) is situated to create two cavities (112), one to each side of the vertical strut (120), with the vertical strut (120) likewise providing reinforcement against impact forces when the striking plate hits a golf ball (i.e., col. 4, lines 28-32).  With Igarashi, the skilled artisan is guided to make use of either a horizontal or vertical wall to help strengthen the striking face.  In view of the teachings in Igarashi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Chen by rearranging the strut (28) to extend in a horizontal direction in a heel-to-toe direction, as such a change in the orientation of the strut (28) would obviously have had the similar effect of strengthening the strike face against unwanted deformation upon impact with a golf ball, and would have enabled the skilled artisan to provide a diverse arrangement for the reinforcement of the strike face.  For instance, to tailor the location of the reinforcement for a golfer who tends to strike the ball to the far left or far right of center face, a horizontal wall or reinforcement would likely have proved beneficial, whereas a golfer who tends to strike golf balls generally on-center would likely see improved performance of the strike face with reinforcements in the vertical and horizontal direction.  Last, a golfer who tends to hit golf balls either slightly above or slightly below face center would likely have benefitted the most with some type of vertical wall  enhancement behind the strike plate.  In any event, the inclusion of a horizontal interior wall as part of the Chen device would have been obvious, with there being a reasonable expectation of success that the resulting structure would have guarded against deformation of the face in a predetermined direction during ball impact.  With the modification of Chen, as guided by Igarashi, the modified Chen device would have included a front pocket in the front portion, the front pocket comprising an interior surface and a perimeter surface; a first opening in the front portion, the first opening being a thru-hole extending from the interior surface of the front pocket to the interior cavity and extending from the heel portion to the toe portion; a second opening in the front portion, the second opening being a thru-hole extending from the interior surface of the front pocket to the interior cavity and extending from the heel portion to the toe portion; a horizontal interior wall extending in a heel-to-toe direction, the horizontal interior wall separating the first opening from the second opening and configured to reinforce the front portion.  See “Second annotated version of FIG. 2”, below:  

    PNG
    media_image3.png
    518
    938
    media_image3.png
    Greyscale

As to claim 2, the frontal peripheral portion (26) of the front portion in Chen serves to help seat the wall element (35) in place within the recess of the club head body. 
As to claim 3, it is noted that the claim does not specify that the claimed face portion includes an outer front surface that directly contacts a golf ball during impact.  Nonetheless, the modification of the vertical strut (28) in Chen to provide a horizontal interior wall would have reinforced the front portion and supported the face portion during impact with a golf ball using the teachings of Igarashi.  
As to claim 4, a review of FIG. 2 in Chen reveals that the vertical bar (28) is about centrally between the heel and toe portions and that a rearrangement of the vertical bar (28) to instead be oriented horizontally would likely have included a horizontal midplane of the golf club intersecting the horizontal interior wall.  Even if one argues that an arrangement where the horizontal midplane of the golf club intersects the horizontal interior wall is not explicitly taught or implied by Chen, the skilled artisan, with the guidance from Igarashi, would have found it to be a matter of obvious design choice to locate the horizontal interior wall in an optimum location between the top portion and the bottom portion of the club head so as to ensure the strike face is protected against excessive deformation during impact with a golf ball.  

Claims 8, 9, 13, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 5,467,983, cited by applicant) in view of Igarashi (USPN 5,407,202) and also in view of Mori (USPN 7,402,113).   
As to claim 8, reference is made to annotated versions of FIGS. 2 and 4, below: 

    PNG
    media_image2.png
    574
    1463
    media_image2.png
    Greyscale

Chen shows a golf club head comprising a hollow body portion comprising a front portion, a rear portion, a toe portion, a heel portion, a top portion, a bottom portion, a skirt portion, and an interior cavity formed within the body portion, wherein the front portion comprises a front pocket having an interior surface and a perimeter portion.  
Chen, while further showing first and second openings in the front portion, does not explicitly show the claimed combination of the first and second elongated holes together with a horizontal interior wall extending in a heel-to-toe direction, the horizontal interior wall separating the first elongated hole from the second elongated hole.  Instead, Chen shows a vertical interior wall extending in a top portion-to-bottom portion direction.  Igarashi shows the commonness of providing a rear portion of the striking face with a wall (i.e., a brace or bar or reinforcement arrangement) which extends in a horizontal direction from heel-to-toe.  Note the orientation of horizontal interior wall (60) in FIGS. 1-4 in Igarashi, wherein the wall (60) is situated between a first opening (66) and a second opening (68) on a front portion that sits within a recessed portion of the club head body.  The strut (60) helps to strengthen the faceplate (54) against excessive deformation upon impact with a golf ball (i.e., col. 3, lines 39-41).  Note that FIG. 10 in Igarashi shows an arrangement in which a vertical reinforcing strut (120) is situated to create two cavities (112), one to each side of the vertical strut (120), with the vertical strut (120) likewise providing reinforcement against impact forces when the striking plate hits a golf ball (i.e., col. 4, lines 28-32).  With Igarashi, the skilled artisan is guided to make use of either a horizontal or vertical wall to help strengthen the striking face.  In view of the teachings in Igarashi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Chen by rearranging the strut (28) to extend in a horizontal direction in a heel-to-toe direction, as such a change in the orientation of the strut (28) would obviously have had the similar effect of strengthening the strike face against unwanted deformation upon impact with a golf ball, and would have enabled the skilled artisan to provide a diverse arrangement for the reinforcement of the strike face.  For instance, to tailor the location of the reinforcement for a golfer who tends to strike the ball to the far left or far right of center face, a horizontal wall or reinforcement would likely have proved beneficial, whereas a golfer who tends to strike golf balls generally on-center would likely see improved performance of the strike face with reinforcements in the vertical and horizontal direction.  Last, a golfer who tends to hit golf balls either slightly above or slightly below face center would likely have benefitted the most with some type of vertical wall  enhancement behind the strike plate.  In any event, the inclusion of a horizontal interior wall as part of the Chen device would have been obvious, with there being a reasonable expectation of success that the resulting structure would have guarded against deformation of the face in a predetermined direction during ball impact.  With the modification of Chen, as guided by Igarashi, the modified Chen device would have included a first elongated hole in the interior wall, the first elongated hole located above a center point of the front pocket, the first elongated hole having a first maximum width greater than a first maximum height; a second elongated hole in the interior wall, the second elongated hole located below the center point of the front pocket, the second elongated hole having a second maximum width greater than a second maximum height; and the interior wall comprising a horizontal interior wall located between the first elongated hole and the second elongated hole and extending substantially horizontally across a central region of the front portion between the heel portion and the toe portion. See “third annotated version of FIG. 2, below:

    PNG
    media_image4.png
    521
    1188
    media_image4.png
    Greyscale

Chen also lacks an explicit recitation of a club head volume greater than or equal to 300 cubic centimeters.  Mori is cited to show that it is old in the art to provide a hollow wood-type club head with a volume between 300 cc and 580 cc in order to increase the area of the sweet spot (i.e., col. 14, lines 30-36).  In view of the patent to Mori, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Chen by sizing the hollow wood-type club head with a volume greater than or equal to 300 cc, as large-volume wood-type club heads are known in the art and benefit from an expanded sweet spot area to provide a more forgiving club head for off-center shots.  
As to claim 9, Chen also shows a face portion in the front pocket.  Here, plate element (35) may clearly serve as the claimed “face portion”, as plate (35) clearly includes a front surface, a rear surface, and a perimeter surface extending from the front surface to the rear surface, the perimeter surface of the face portion being joined to the perimeter surface of the front pocket to enclose the front pocket and cover the first opening and the second opening (i.e., see FIGS. 5 and 7).  
As to claim 13, as modified by Igarashi, the horizontal interior wall provided to the Chen club head would have extended from a heel side of the front pocket to a toe side of the front pocket.  See “Third annotated version of FIG. 2”, below. 
    PNG
    media_image4.png
    521
    1188
    media_image4.png
    Greyscale

As to claim 14, as modified by Igarashi, a maximum height of the horizontal interior wall provided to the Chen club head would have been less than a maximum height of each of the first and second elongated holes.  Again, see “Third annotated version of FIG. 2”, above. 
As to claim 15, reference is made to “Further annotated versions of FIGS. 2 and 4”, below, wherein Chen shows a golf club head comprising a body portion comprising a front portion, a rear portion, a toe portion, a heel portion, a top portion, a bottom portion, a skirt portion, a hosel portion, and an interior cavity formed within the body portion, wherein the front portion comprises a front pocket bounded by an interior wall.  Chen also shows a face portion in the front pocket.  Here, plate element (35) may clearly serve as the claimed “face portion”, as plate (35) clearly includes a front surface, a rear surface, and a perimeter surface extending from the front surface to the rear surface, the perimeter surface of the face portion being joined to the perimeter surface of the front pocket to enclose the front pocket and cover the first opening and the second opening (i.e., see FIGS. 5 and 7). 
    PNG
    media_image5.png
    588
    1454
    media_image5.png
    Greyscale

Chen, while further showing first and second openings in the front portion, does not explicitly show the claimed combination of upper and lower openings together with a horizontal interior wall extending in a heel-to-toe direction, the horizontal interior wall separating the upper and lower openings and configured to reinforce the front portion.  Instead, Chen shows a vertical interior wall extending in a top portion-to-bottom portion direction.  Igarashi is cited for showing the commonness of providing a rear portion of the striking face with a wall (i.e., a brace or bar or reinforcement arrangement) which extends in a horizontal direction from heel-to-toe.  Note the orientation of horizontal interior wall (60) in FIGS. 1-4 in Igarashi, wherein the wall (60) is situated between a first opening (66) and a second opening (68) on a front portion that sits within a recessed portion of the club head body.  The strut helps to strengthen the faceplate (54) against excessive deformation upon impact with a golf ball (i.e., col. 3, lines 39-41).  Note that FIG. 10 in Igarashi shows an arrangement in which a vertical reinforcing strut (120) is situated to create two cavities (112), one to each side of the vertical strut (120), with the vertical strut (120) likewise providing reinforcement against impact forces when the striking plate hits a golf ball (i.e., col. 4, lines 28-32).  With Igarashi, the skilled artisan is guided to make use of either a horizontal or vertical wall to help strengthen the striking face.  In view of the teachings in Igarashi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Chen by rearranging the strut (28) to extend in a horizontal direction in a heel-to-toe direction, as such a change in the orientation of the strut (28) would obviously have had the similar effect of strengthening the strike face against unwanted deformation upon impact with a golf ball, and would have enabled the skilled artisan to provide a diverse arrangement for the reinforcement of the strike face.  For instance, to tailor the location of the reinforcement for a golfer who tends to strike the ball to the far left or far right of center face, a horizontal wall or reinforcement would likely have proved beneficial, whereas a golfer who tends to strike golf balls generally on-center would likely see improved performance of the strike face with reinforcements in the vertical and horizontal direction.  Last, a golfer who tends to hit golf balls either slightly above or slightly below face center would likely have benefitted the most with some type of vertical wall  enhancement behind the strike plate.  In any event, the inclusion of a horizontal interior wall as part of the Chen device would have been obvious, with there being a reasonable expectation of success that the resulting structure would have guarded against deformation of the face in a predetermined direction during ball impact.  With the modification of Chen, as guided by Igarashi, the modified Chen device would have included a front pocket formed in an outer surface of the front portion, the front pocket bounded by an interior wall; an upper opening in the front portion, the upper opening extending through the interior wall and extending from the heel portion to the toe portion; a lower opening in the front portion, the lower opening extending through the interior wall and extending from the heel portion to the toe portion; the interior wall comprising a horizontal interior wall extending across the front portion between the heel portion and the toe portion, the horizontal interior wall separating the upper opening from the lower opening  See “Fourth annotated version of FIG. 2”, below:  
    PNG
    media_image6.png
    547
    1049
    media_image6.png
    Greyscale

However, as modified by Igarashi, Chen stills lacks an explicit recitation of a shaft portion having a first end and a second end opposite the first end; a grip attached at or proximate to the first end of the shaft portion.  Here, Mori is introduced to show that it is old in the art to provide a golf club with a shaft and a grip in order to enable a golfer to actually swing the club head.  See FIG. 3B, shaft (6) and grip (8) along with col. 4, lines 57-60 in Mori.  In view of the patent to Mori, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Chen by including a shaft and a grip combination so that the club head may be swung.  
As to claims 17-20, reference is again made to the “Fourth annotated version of FIG. 2” shown above, wherein it is clear that Chen shows that the upper opening has a maximum width (heel-to-toe) greater than a maximum height (top-to-bottom) (claim 17); the lower opening has a maximum width (heel-to-toe) greater than a maximum height (top-to-bottom) (claim 18); the upper opening is located above a center point of the front pocket (claim 19); and the lower opening is located below a center point of the front pocket (claim 20). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 5,467,983, cited by applicant) in view of Igarashi (USPN 5,407,202), Mori (USPN 7,402,113) and also in view of Nivanh (USPN 8,905,858).   
As to claim 16, Chen in view of Igarashi and Mori has been discussed above.  Chen, as modified by Igarashi and Mori, lacks a club identifier on the body portion.  Nivanh shows it to be old in the art to provide an identifier (110) that signifies any desired information (e.g., brand of the club head, name of the club, date of sale).  See col. 4, lines 20-25 in Nivanh.  In view of the patent to Nivanh, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Chen by including a club identified on the body of the club head in order to attach any useful and pertinent data to the club, as desired by the golfer.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, line 19, “the perimeter surface” of the front pocket lacks proper antecedent basis.  
As to claims 16-20, these claims share the indefiniteness of claim 15. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8-9, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,722,765.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘765 patent include several features, or obviations thereof, overlapping with the instant claims.  For example, like the instant claims, the claims of the ‘765 patent require a “golf club head comprising: a body portion comprising a front portion, a rear portion, a toe portion, a heel portion, a top portion, and a bottom portion, the front portion comprising: a front pocket formed in the front portion, the front pocket defined by a perimeter surface and an interior surface, the interior surface of the front pocket defining a surface of an interior wall”.  The ‘765 patent claims further require “a first opening in the interior wall and a second opening in the interior wall, wherein the first opening is located above a center point of the front pocket and the second opening is located below a center point of the front pocket; and a face portion positioned in the front pocket”, which encompasses all of the first opening and the second opening (instant claim 1); and the first elongated hole and the second elongated hole (instant claim 8). The claims of the ‘765 patent also require “wherein the face portion comprises an X-shaped protrusion on the rear surface of the face portion, the X-shaped protrusion comprising a first protrusion extending from the rear surface and intersecting with a second protrusion extending from the rear surface”, which encompasses the limitations of instant claims 6 and 11.  In addition, the claims of the ‘765 patent are more specific in other regards such as requiring a specific dimensional thickness of the interior wall and the face portion as well as specific material requirements for interior wall and the face portion (see claim 1 of the ‘765 patent).  Although the specific language of instant claims 2-3 is not located in the claims of the ‘765 patent, the structure recited in the ‘765 patent claims obviously allows for the front pocket to serve as an assembly aid to allow the face portion to be accurately positioned relative to the front portion during a joining process and for the horizontal interior wall to reinforce the front portion and support the face portion during impact with a golf ball.
Claims 15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,722,765 in view of Mori (USPN 7,402,113).  The claims of the ‘765 patent do not require a shaft and grip, as required by instant claim 15.  Here, Mori is introduced to show that it is old in the art to provide a golf club with a shaft and a grip in order to enable a golfer to actually swing the club head.  See FIG. 3B, shaft (6) and grip (8) along with col. 4, lines 57-60 in Mori.  In view of the patent to Mori, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘765 patent by including a shaft portion and a grip combination so that the club head may be swung.   Here, the first and second openings required by the ‘765 patent encompass the upper and lower openings, respectively, of claim 15.  The locations of the upper and lower openings as set forth in instant claims 19-20 are encompassed by the language in claim 9 of the ‘765 patent. 

Allowable Subject Matter
Claims 5, 7, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schweigert shows a front pocket;
Parsons shows a face insert within a front pocket;
Fig. 2 in Cleghorn;
Openings (6) and horizontal wall member (Cn1) in Onuki;
Fig. 12 in Beno;
Fig. 3 in Morin;
Fig. 2 in Ban;
Stites shows a faceplate with a rear protrusion in Fig. 7;
Fig. 2 in Wahl;
Fig. 5 in Willett;
Fig. 16 in Gibbs;
Fig. 1 in Tseng;
Fig. 4 in Lin (‘348);
Fig. 4 in Lin (‘129);
Fig. 6 in Lin (‘130);
Fig. 4 in Lin (‘131);
Figs. 2-6 in Long;
Fig. 5 in Yabu;
Fig. 1 in Gilbert;
Fig. 1 in Cho;
Figs. 3, 4 in Shieh;
Fig. 5 in Mahaffey;
Fig. 3 in Rigal;
See Henry (col. 1, lines 51-61);
Fig. 8 in Ohnishi;
Fig. 1 in Hsien.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711